United States Court of Appeals
                                                                 Fifth Circuit

                                                             FILED
               IN THE UNITED STATES COURT OF APPEALS      August 17, 2004
                       FOR THE FIFTH CIRCUIT
                                                       Charles R. Fulbruge III
                                                               Clerk

                            No. 03-61039
                        Conference Calendar



SHARON CAMPBELL; JEFFERY CAMPBELL,

                     Plaintiffs-Counter Defendants-Appellants,

versus

WILLIAM F. SCHNELLER; RODNEY YARBROUGH; LINDA YARBROUGH,

                     Defendants-Counter Claimants-Appellees.

                       --------------------
          Appeal from the United States District Court
            for the Northern District of Mississippi
                      USDC No. 3:03-CV-27-M
                       --------------------

Before HIGGINBOTHAM, DAVIS, and PICKERING, Circuit Judges.

PER CURIAM:*

     Sharon and Jeffery Campbell appeal the district court’s

summary judgment in favor of Rodney and Linda Yarbrough and the

Yarbroughs’ attorney, William F. Schneller.    The Campbells filed

a 42 U.S.C. § 1983 petition challenging the validity of the

Yarbroughs’ adoption from them in June 1996 of Kayla Martinez, a

girl the Campbells adopted on June 20, 1995.   The issue of the

validity of the Yarbroughs’ adoption of Kayla has been fully

litigated in state court and decided against the Campbells.            The


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 03-61039
                                -2-

district court did not err in finding that the Campbells’ claims

are barred by res judicata and collateral estoppel.     See Petro-

Hunt, L.L.C. v. United States, 365 F.3d 385, 395 (5th Cir. 2004);

Stafford v. True Temper Sports, 123 F.3d 291, 295 (5th Cir.

1997).

     The Campbells’ claim that the district court judge should

have recused himself because he is related to Linda Mills

Yarbrough is conclusional and therefore frivolous.     This appeal

is frivolous and is DISMISSED.   See Howard v. King, 707 F.2d 215,

220 (5th Cir. 1983); 5TH CIR. R. 42.2.    The Campbells are warned

that the filing of a duplicative, frivolous lawsuit arising from

the Yarbroughs’ adoption of Kayla will invite the imposition of

sanctions.

     The Campbells’ motion to supplement the record with

discovery pleadings is DENIED.

     APPEAL DISMISSED; SANCTIONS WARNING ISSUED; MOTION DENIED.